FILED
                                                                         JULY 9, 2020
                                                               In the Office of the Clerk of Court
                                                              WA State Court of Appeals Division III




           IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                              DIVISION THREE

STATE OF WASHINGTON,                         )         No. 37349-5-III
                                             )
                    Respondent,              )
                                             )
      v.                                     )         UNPUBLISHED OPINION
                                             )
AARON ATA TOLEAFOA,                          )
                                             )
                    Appellant.               )

      PENNELL, C.J. — Aaron Ata Toleafoa appeals his sentence, arguing it was

unconstitutionally imposed without proper recognition of his mitigated culpability.

We disagree and affirm.

                                         FACTS

      In 2014, Aaron Toleafoa engaged in a crime spree that ended with a near-fatal

shooting. He was 15 years old at the time. Mr. Toleafoa was charged with eight felonies

and two misdemeanors. The juvenile court declined jurisdiction and Mr. Toleafoa
No. 37349-5-III
State v. Toleafoa


eventually pleaded guilty to a reduced set of charges, including attempted second degree

murder.

       Mr. Toleafoa was first sentenced in 2016. He presented a mitigation package and

requested an exceptional sentence downward based on youth. The trial court denied that

request and imposed a standard range sentence totaling 260 months. The court also

imposed restitution. Mr. Toleafoa appealed his term of incarceration and his case was

remanded for resentencing pursuant to the intervening decision of State v. Houston-

Sconiers, 188 Wash. 2d 1, 391 P.3d 409 (2017). See State v. Toleafoa, No. 49152-4-II

(Wash. Ct. App. Oct. 24, 2017) (unpublished), https://www.courts.wa.gov/opinions/

pdf/D2%2049152-4-II%20Unpublished%20Opinion.pdf.

       Resentencing occurred in 2018. In addition to reasserting his arguments based on

youth, Mr. Toleafoa presented evidence of his substantial rehabilitation during his time in

juvenile custody. Mr. Toleafoa asked the court to impose a sentence that would allow him

to be released by age 21 or 25, so that he could avoid being transferred to an adult prison

facility.1 Mr. Toleafoa’s attorney noted that restitution was “mandatory.” Report of

Proceedings (Aug. 10, 2018) at 22. He did not request reconsideration of restitution.



       1
        Placement at a juvenile rehabilitation facility cannot extend beyond a defendant’s
twenty-first or twenty-fifth birthday, depending on circumstances. RCW 13.40.300.

                                             2
No. 37349-5-III
State v. Toleafoa


       The trial court acknowledged Mr. Toleafoa’s youth and the progress he had made

toward rehabilitation. It determined a mitigated sentence was appropriate. The court

imposed a total sentence of 192 months, along with the restitution amounts that had been

imposed in 2016.2 The sentence imposed by the court was 68 months lower than the

original term of incarceration, but it would still result in Mr. Toleafoa being in custody

past the age of 25.

       Mr. Toleafoa brings this timely appeal from that judgment and sentence. His case

was administratively transferred from Division Two to Division Three of this court and

considered without oral argument.

                                         ANALYSIS

       Mr. Toleafoa challenges the constitutionality of the trial court’s sentencing

procedure. This is the type of issue that can be raised for the first time on appeal. State v.

Osman, 157 Wash. 2d 474, 481-82, 139 P.3d 334 (2006); RAP 2.5(a). Nevertheless, the

substance of Mr. Toleafoa’s claims fail on the merits.

       Because he was under 18 years of age at the time of his offense and determined to

have diminished culpability due to youth, Mr. Toleafoa claims he should have been

sentenced according to Washington’s standards for juvenile court. Mr. Toleafoa


       2
           The court waived discretionary legal financial obligations.

                                               3
No. 37349-5-III
State v. Toleafoa


highlights precedent holding that life without parole sentences designed for adults are

constitutionally excessive for a minor defendant whose “crimes reflect transient

immaturity.” State v. Ramos, 187 Wash. 2d 420, 440, 387 P.3d 650 (2017) (quoting

Montgomery v. Louisiana, __U.S.__, 136 S. Ct. 718, 735, 193 L. Ed. 2d 599 (2016)).3

From that premise, Mr. Toleafoa extrapolates that any adult sentence is presumptively

inappropriate for a minor defendant with mitigated culpability. According to Mr.

Toleafoa, a sentencing court that finds a juvenile defendant’s culpability was mitigated by

youth must presumptively resort to sentencing options under the Juvenile Justice Act of

1977 (JJA) chapter 13.40 RCW, not the Sentencing Reform Act of 1981 (SRA), chapter

9.94A RCW, which was designed for adults.

       Mr. Toleafoa’s attempt to constitutionally transpose juvenile court processes into

adult court runs headlong into long-standing precedent. There is no constitutional right to

adjudication under juvenile court processes. In re Pers. Restraint of Boot, 130 Wash. 2d 553,

571, 925 P.2d 964 (1996). This is true regardless of a juvenile defendant’s reduced


       3
          In State v. Bassett, 192 Wash. 2d 67, 428 P.3d 343 (2018), our Supreme Court held
that article I, section 14, of the Washington Constitution is more protective than the
United States Constitution and prohibits imposing a sentence of life without parole on a
minor defendant, regardless of a finding of reduced culpability. Nevertheless, Mr.
Toleafoa does not appear to argue that all minor defendants, regardless of mitigating
circumstances, should be sentenced under the Juvenile Justice Act of 1977, chapter 13.40
RCW.

                                             4
No. 37349-5-III
State v. Toleafoa


culpability. State v. Watkins, 191 Wash. 2d 530, 538, 423 P.3d 830 (2018). The right to

proceed under juvenile court provisions is purely a creature of statute. See id. at 536, 538.

Once the juvenile jurisdiction is lawfully declined in accordance with applicable

procedures, no further rights exist under the JJA. Id. at 538.

       Recent decisions setting constitutional guideposts for sentencing juvenile

offenders do not compel a different result. In Houston-Sconiers, the Washington Supreme

Court recognized the Eighth Amendment to the United States Constitution requires

judges have maximum flexibility when sentencing juveniles in adult court. 188 Wash. 2d at

21. But that flexibility is in reference to the SRA, not the JJA. See id. When sentencing a

juvenile defendant in adult court, a sentencing court has “absolute discretion to depart”

below the “otherwise applicable SRA ranges” based on the defendant’s reduced

culpability. Id. at 9 (emphasis added).

       Mr. Toleafoa was declined into adult court. He has not challenged this decision.

Accordingly, the JJA no longer governed Mr. Toleafoa’s case and the court was not

required to consult it any further.

       The only statutory provision governing Mr. Toleafoa’s sentencing hearing was the

SRA. Once the court found Mr. Toleafoa’s offense was mitigated by transient immaturity,

Houston-Sconiers empowered the court to depart downward from the sentencing range


                                              5
No. 37349-5-III
State v. Toleafoa


contemplated by the SRA. No further statutory restrictions applied. Consistent with

Houston-Sconiers, the court’s hands were “not tied” by any state statutes, be they found in

the SRA or the JJA. Id. at 9. Once freed from statutory restrictions, the court had multiple

options. It could have followed Mr. Toleafoa’s suggestion for a sentence short enough to

avoid transfer to an adult correctional facility; but it was also permitted to settle on a

sentence between the extremes of what would have otherwise applied in juvenile or adult

court. The sentencing court appropriately exercised its discretion. Review on appeal is

therefore unwarranted.

       In addition to challenging his term of incarceration, Mr. Toleafoa argues for the

first time on appeal that the trial court’s restitution order violated his constitutional right

to be free from excessive punishment. Mr. Toleafoa has not established a basis for relief.

Imposition of restitution turns on the victim’s losses, not a defendant’s culpability.

RCW 9.94A.753(3). The juvenile sentencing cases cited by Mr. Toleafoa have no bearing

on the trial court’s restitution order. Nor, as set forth above, was the trial court required

to consult JJA provisions regarding restitution to insurance companies. See RCW

13.40.190(1)(g).




                                               6
No. 37349-5-III
State v. Toleafoa


                                     CONCLUSION

       The judgment and sentence is affirmed.4

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.



                                          _________________________________
                                          Pennell, C.J.

WE CONCUR:


______________________________
Lawrence-Berrey, J.


______________________________
Fearing, J.




       4
         Mr. Toleafoa has filed a statement of additional grounds for review that fails to
detail any assignments of error. As such, it will not be reviewed. See RAP 10.10(c).

                                             7